DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to RCE filed on October 23, 2020. 
Claims 1 and 7-8 have been amended. 
No new claims have been added.
The objections and rejections from the prior correspondence that are not restated herein are withdrawn.

Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action October 23, 2020 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 4, 2020 is in compliance with the provisions of 37 CFR 1.97 and has been considered by the examiner.

Response to Arguments
Applicant's arguments filed on October 23, 2020 have been fully considered but are not persuasive. Applicant argues that OH does not disclose that a new physical ID for identification is set in the super block 180 in which the bad blocks are replaced with the good blocks.
The Examiner respectfully disagrees. OH FIG. 8A & [0102] teach the super memory blocks are numbered (e.g. SUPER BLOCK 0:1023), and [0121-0122] teach physical location information of the memory blocks of the victim super memory blocks and the remaining bad super memory blocks may be included in the bad group table, the controller marking the bad blocks of the victim super memory block with a predetermined value in the bad group table, where under broadest reasonable interpretation, the super block number and the super block number being included in the bad group table together are seen as the claimed “physical IDs” since both information provide a way of identifying the super block, i.e. what the super block # is and also whether the super block is used as a victim super block or not.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4 and 7-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by OH (Pub No.: US 2018/0151251 A1), hereafter OH.
Regarding claim 1, OH teaches:
A memory system comprises: a memory cell array including blocks, each block consisting of a plurality of memory cells (OH FIG. 1 illustrates a 
said blocks being divided into management groups each including k (k is an integer equal to two or greater) blocks (OH [0092] teaches the controller manages a plurality of memory blocks (i.e. blocks) by grouping the memory blocks into super memory blocks (i.e. management groups); [0102] & [0104] teach 32 blocks (i.e. k blocks) are grouped as one super block),
each of said management groups being associated with each of physical IDs for identification (OH FIG. 8A & [0102] teach the super memory blocks are numbered (e.g. SUPER BLOCK 0:1023), and [0121-0122] teach physical location information of the memory blocks of the victim super memory blocks and the remaining bad super memory blocks may be included in the bad group table, the controller marking the bad blocks of the victim super memory block with a predetermined value in the bad group table, where under broadest reasonable interpretation, the super block number and the super block number being included in the bad group table together are seen as the claimed “physical IDs” since both information provide a way of identifying the super block, i.e. what the super block # is and also whether the super block is used as a victim super block or not);
a controller configured to, for each group of the management groups, produce physical block information correspondingly indicating state information indicative of no good when a no-good block is present in said each group of said management groups (OH [0108-0109] teach if even one memory block among the 32 memory blocks included in each of the super blocks is determined as a bad memory block, the super block is bad and cannot be used; [0113] teaches the controller detecting a super block in which at least one bad block is included as a bad super block (i.e. state information indicative of no good when a no-good block is present in said each group of said management groups) and storing the locations of the bad blocks (i.e. physical block information) in the bad super blocks in a bad block summary table; [0123] also teaches bad group table indicates which blocks of a particular victim super block are bad blocks (i.e. with a value of 'FFFF')),
wherein said controller sets, for each of management groups associated with said state information indicative of no good, as a reuse block, a block other than said no-good block among the k pieces of the blocks included in said each of management groups (OH [0113-0115] teach the controller selects a bad super block as a victim super block, stores the locations of the bad blocks in a bad block summary table, allocate the normal blocks in the victim super block in replacement of the bad blocks in the remaining bad super blocks by mapping the normal blocks of the victim super block to the bad blocks of the remaining bad super blocks; [0123-0124] teach the normal blocks of the victim super block are mapped to bad blocks of the other bad super blocks such as super block 180 and 166 (see FIG. 
when a total number of said reuse blocks is k, sets said k pieces of the reuse blocks to a new management group (OH [0117-0120] & FIG. 8A teach super block 145 is selected as a victim super block, and super block 180 has 2 bad blocks (planes 2 and 3 of die 0), where normal blocks of planes 2 and 3 of die 0 in the victim super block 145 are selected and mapped to the bad blocks in bad super block 180 (i.e. a formerly bad super block having its bad blocks replaced with good blocks is seen as a new management group); see also FIG. 7 & 8B),
and sets a new physical ID for identification of said new management group (see OH [0117-0120] & FIG. 8A above, where the 2 bad blocks in super block 180 were remapped with good blocks from victim super block 145, and therefore, bad group table in FIG. 8 would no longer indicate super block 180 as being a bad super block, causing a change in the status of super block 180; as explained above, the super block number and the super block number being included in the bad group table together are seen as the claimed “physical ID,” and thus, a change in the status of being a bad super block to a good super block is seen as setting a new physical ID for the new management group).
Regarding claim 7, the claim recites similar limitation as corresponding claim 1 and is rejected for similar reasons as claim 1 using similar teachings and rationale.
Regarding claim 8, the claim recites similar limitation as corresponding claim 1 and is rejected for similar reasons as claim 1 using similar teachings and rationale. OH also teaches A semiconductor device comprising: a controller (see OH FIG. 1 memory device #150 & controller #130; see also [0057] & [0071]).
Regarding claim 2, OH teaches the elements of claim 1 as outlined above. OH also teaches:
wherein said memory cell array is provided with a management information region in which a physical block number indicative of said reuse blocks is stored in conjunction with said physical block information (OH [0121] teaches the bad group table (i.e. management information region) includes entries respectively representing the victim super blocks and location fields respectively representing physical locations of memory blocks of the victim super block, where FIG. 8B illustrates which block of the victim super block (i.e. plane # & die #, i.e. physical block number) is mapped to the bad super block; see also [0123]). 
Regarding claim 3, OH teaches the elements of claim 2 as outlined above. OH also teaches:
wherein said controller senses, as said no-good block, a block with unsuccessfully written data among blocks in which data has been written in response to a write access from an external device (OH [0071] teaches processor 134 includes a management unit performing a bad block management operation of checking a bad block, in which a program fail occurs, and the management unit writing the program-failed data of the 
when said no-good block is sensed, updates said state information associated with said management group including said sensed no-good block to a state indicative of no good (see OH [0113] as taught above in reference to claim 1, where the controller detecting a super block in which at least one bad block is included as a bad super block and storing the locations of the bad blocks in the bad super blocks in a bad block summary table is seen as updating said state information associated with said management group; [0123] also teaches bad group table indicates which blocks of a particular victim super block are bad blocks (i.e. with a value of 'FFFF'); see also FIG. 8B). 
Regarding claim 4, OH teaches the elements of claim 3 as outlined above. OH also teaches:
wherein when a no-good block is sensed from among said k reuse blocks included in said new management group, said controller sets said new management group to a no-good state (the Examiner notes that due to the indefiniteness of this claimed limitation as shown above, the Examiner construes “said no-good block... from among said k reuse blocks” to mean a subsequently identified no-good block from among the k blocks that were identified as reuse blocks in the new management group in claim 1 (i.e. a (new) no-good block); see OH [0117-0120], FIG. 7, and 8A-8B as taught above in reference to claim 1, where bad super block 180 with 
and as well appends, to said management information region, a physical block number of blocks excluding said no-good block from said k reuse blocks included in said new management group (see OH [0113-0115] & FIG. 8B as taught above in reference to claim 1, where the controller selects the bad super block as a victim super block, which is added as an entry on the bad group table, and indicates the normal blocks (plane # & die #) of the victim super block (i.e. physical block number of blocks excluding said no-good block from said k reuse blocks included in said new management group), which can be selected and mapped to the bad blocks in a different bad super block as taught in [0117-0120] & FIG. 8A). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over OH (Pub No.: US 2018/0151251 A1) in view of LEE (Pub. No.: US 2010/0131736 A1), hereafter LEE.
Regarding claim 5, OH teaches the elements of claim 1 as outlined above. OH also teaches:
wherein management group information is associated with each of said blocks (see OH FIG. 8B bad group table (i.e. management group information), which lists the victim super blocks, which are memory blocks of the memory cell array (i.e. associated with each of said plurality of blocks) grouped and selected to replace the bad blocks in other bad super blocks),
said management group information being indicative of a physical block number of each block included in said management groups (see OH [0123] & FIG. 8B as taught above in reference to claim 1, where the bad group table indicates a status of each block (plane # & die #) of a  
OH does not appear to explicitly teach management group information is stored in said memory cell array. 
However, LEE teaches a mapping table is stored in said memory cell array (LEE [0036] teaches mapping information, which may be a mapping table, is stored in a spare of each page of the block; see also [0041]; [0032] teaches the spare area is not limited to a specific size, configuration, or utilization).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of OH and LEE before them, to modify OH’s page structure to include a spare area and store the mapping table in the spare area as taught by LEE, which is applying a known technique (storing the mapping table in the spare area of each page of the block) to a known device (memory system using a bad group table to indicate a status of each block) ready for improvement to yield predictable results (bad group table information being stored in the spare area of each page of the blocks).
Regarding claim 6, OH in view of LEE teaches the elements of claim 5 as outlined above. OH in view of LEE also teaches:
wherein said memory cell array comprises a NAND type flash memory
said management group information is stored in a redundant region of at least one page of each of said plurality of blocks (see “bad group table” (i.e. management group information) in OH [0123] & FIG. 8B as taught above in reference to claim 5, and LEE [0036] & [0041] teaching mapping table being stored in a spare of each page of the block as taught above in reference to claim 5).
The same motivation that was utilized for combining OH and LEE as set forth in claim 5 is equally applicable to claim 6. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
PELLICONE (Pub. No.: US 2007/0109856 A1) – “METHOD OF MANAGING FAILS IN A NON-VOLATILE MEMORY DEVICE AND RELATIVE MEMORY DEVICE” relates to marking bad blocks in a bad block address table.
TAKEDA (Pub. No.: US 2016/0266955 A1) – “MEMORY SYSTEM” relates to detecting partial bad blocks.
FLYNN (Pub. No.: US 2009/0282301 A1) – “APPARATUS, SYSTEM, AND METHOD FOR BAD BLOCK REMAPPING” relates to storing redundant bad block logs.

ANDREW J CHEONG whose telephone number is (571)270-3779.  The examiner can normally be reached on Monday through Friday from 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW J CHEONG/Primary Examiner, Art Unit 2138